PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Barbalho, Hugo de Oliveira
Application No. 16/888,258
Filed: May 29, 2020
For: SEQUENCE THRASHING AVOIDANCE VIA FALL THROUGH ESTIMATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 16, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 3, 2021 and February 14, 2022. The issue fee was timely paid on February 11, 2022.  Accordingly, the application became abandoned on February 12, 2022.   A Notice of Abandonment was mailed on February 17, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a submission of the executed Oath or Declaration for Inventors Hugo de Oliveira Barbalho, Jonas F. Dias and Vinicius Michel Gottin, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.


/JONYA SMALLS/Lead Paralegal Specialist, OPET